Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cudney (US 9,376,132 B1) in view of Stahl (US 2003/0213878 A1).
Regarding claims 17 & 18: Cudney discloses a dolly comprising: a deck having a lower surface (see the bottom surface of lower supporting portion 112 in Fig. 4A), an upper support surface (portions 114 & 134; Fig. 3), at least one lower support surface (lower supporting portion 112), a first pair of opposing sides (see in Fig. 3 the forward and rearward opposing sides), and a second pair of opposing sides (see in Fig. 3 the opposing lateral sides); a plurality of casters extending from the lower surface of the deck (casters 110A, 110B, 110C, 110D; Fig. 4A); and wherein the pair of sides have a portion for accepting a first pair of casters of a similar dolly stacked thereon (wheel storage portions 124, 126, 128, 130: Fig. 6); and wherein the lower support surface includes a first lower support surface and a second lower support surface (116U, 118U, 120U, 122U; Fig. 3) and a pair of transition surfaces  (walls 132, 134, 136, 138; Fig. 3) 
Cudney differs from the invention as claimed because Cudney’s pair of sides do not include a recessed portion for accepting a caster.  It is well known in the dolly art to have a pair of sides with a recessed caster accepting portion.  Stahl teaches a dolly (load carrying device 10) having sides with recessed wells (wells 52) to accept casters from a similar dolly (Figs. 1 & 6).  Based on the teachings of Stahl it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide recessed portions on the pair of sides in order to accept casters from a similar dolly so that they may be vertically stacked securely.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cudney in view of Stahl and in further view of Hassell (US 2012/0043731 A1).
Regarding claims 28 & 29: Cudney differs from the invention as claimed because Cudney does not disclose wherein a pair of retention tabs separated by the recessed portion; and wherein the pair of retention tabs include a sloped outer surface.  Hassell, however, teaches a center opening in the dolly, a pair of retention tabs separated by recessed portions (Fig. 8 shows a center opening); and wherein the retention tabs include a sloped outer surface (Fig. 8 shows sloped retention tabs near lip 128 / recesses 136).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have included Hassell’s retention tabs in the area defined by Cudney’s transition surfaces to arrive at the .

Allowable Subject Matter
Claims 19-24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30, 32-40 are allowed.

Response to Arguments
With respect to claim 17, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant argues that the wells 52 of Stahl do not extend to the side but are instead located inward from the side walls in an upper surface.  The Examiner respectfully disagrees with Applicant’s contention that the combination of Cudney and Stahl do not teach all the claim limitations.  Cudney merely teaches an embodiment that doesn’t include a recessed portions for accepting a first pair of casters of a similar dolly stacked theron, and it is noted that Stahl is relied on for the recessed portions. It is the Examiner’s position that Cudney’s sides are capable of accommodating Stahl’s wells.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618